DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,404,704 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-9, 11-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and system for securely connecting loT devices in a first network with target services in a second network. Independent claims 1 and 21 recite the uniquely distinct features of “receiving a request to communicate with the target service from the data processing device; receiving device credentials from the data processing device, wherein the device credentials comprise information relating to the target service; verifying an authentication status of the data processing device based on the device credentials; and establishing a communication path between the data processing device and the target service if the authentication status is verified: and monitoring data communications between the data processing device and the target
service”. Independent claim 11 recite the uniquely distinct features of “transmitting, by a data processing device in a first network communications, a gateway signal; receiving, by the data processing device, a response to the gateway signal from a gateway apparatus; establishing, by the data processing device, a communication path with the gateway apparatus; transmitting, by the data processing device, a request to communicate with a target service in a second network to the gateway apparatus; transmitting, by the data processing device, device credentials to the gateway apparatus, wherein the device credentials comprise information relating to the target service; and establishing, by the gateway apparatus, a communication path between the data processing device and the target service if the authentication status is verified; communicating, by the data processing device, with the target service via the gateway apparatus; and monitoring, by the gateway apparatus, data communications between the data processing device and the target service”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437